DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3-8,10-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior arts fail to anticipate and/or suggest the claimed invention.  Specifically, the prior arts fail to teach “a controller configured to, analyze the position of the first image on the first surface of the sheet obtained by the pair of detectors by determining a difference in the position of the first image as detected by the upstream side detector and the position of the first image as detected by the downstream side detector to generate an analysis result”.  The closest prior art, Yamane (US Publication 2016/0159598) teaches an image forming device and a holding body as claimed.  Yamane further teaches a pair of detectors (100, 101) with each being contact image sensors.  However, the pair of detectors of Yamane detect the side edge of the sheet on the first surface of the sheet (prior to printing on the first surface of the sheet) rather than detecting the image printed on the first surface of the sheet.  Another close prior art, Yamauchi (US Publication 2007/0153077), teaches a (CIS) detector (S2) that detects a first image on the first surface of the sheet to determine whether adjustments are needed (in terms of shrinkage after being printed on the first surface of the sheet).  Yamauchi does not teach a second/downstream detector.  Although the combination of the prior art teaches the structural features of an image forming device, a pair of detectors, and a holding body as claimed, the prior art fails to teach, inter alia, the features of: 
a controller configured to, 
analyze the position of the first image on the first surface of the sheet obtained by the pair of detectors by determining a difference in the position of the first image as detected by the upstream side detector and the position of the first image as detected by the downstream side detector to generate an analysis result, and 
generate the instruction to cause the holding body to perform the one of the rotation and the lateral shift to match a relative position of the first image previously formed on the first surface of the sheet with a second image to be formed on the second surface of the sheet based on the analysis result such that a position that the second image is subsequently formed on the second surface after the one of the rotation and the lateral shift is based the upstream side detector and the downstream side detector each detecting the position of the first image previously formed on the first surface while the second surface of the sheet is the image formation surface.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853